Citation Nr: 0925593	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals 
of an injury to the dorsum of the right hand and right index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1949 to 
August 1952.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  In this decision, the RO denied a rating greater 
than 10 percent for service-connected residuals to the dorsum 
of the right hand and right index finger.  The appeal is 
currently under the jurisdiction of the RO in Chicago, 
Illinois.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right hand 
and index finger injury are manifested by complaints of scar 
numbness and pain.    

2.  The Veteran's service-connected residuals of right hand 
and index finger injury are manifested by no more than 10 
degrees loss of extension and an inability of the right 
second and third fingers to touch the palm by 3 centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residual scar, right index finger and hand, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for a separate 10 percent rating for 
limitation of motion of the right second and third digits 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.71, Diagnostic Code 5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2005, which was prior to the June 
2005 adverse decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2005 letter as well as an August 2005 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim decided herein, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the letters noted above informed the 
appellant that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim and the letters above 
specifically asked him to provide any relevant evidence in 
his possession.  See Pelegrini II, at 120-21.  Thus, the 
Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim presently on appeal, the 
appellant was notified of the degree of disability and 
effective date elements in August 2006.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the April 2005 and August 2005 letters, 
which were the letters that were pertinent to the increased 
rating claim, do not contain the level of specificity set 
forth in Vazquez-Flores.  However, the prejudice raised by 
this procedural defect is rebutted because documentation in 
the claims file shows that the nature of the argument 
presented on behalf of the appellant displays actual 
knowledge of what is required to substantiate his increased 
rating claim, which includes demonstrating a noticeable 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the Veteran's employment and 
daily life.  As noted above, an error is not prejudicial when 
it did not affect the essential fairness of the adjudication 
and non-prejudicial error may be proven by demonstrating that 
any defect in notice was cured by actual knowledge on the 
part of the veteran of what evidence is needed to 
substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  The Board also notes that the August 2006 statement 
of the case includes the criteria for a higher rating for his 
service-connected right hand and index finger disability.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting medical records identified by the appellant.  
Regarding affording the appellant examinations during the 
pendency of this appeal, the appellant was afforded and did 
attend VA examinations.  Also, as noted above, the appellant 
was provided with the opportunity to attend a Board hearing 
which he did not request.  He has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The Veteran's service treatment records show that he was 
admitted to a medical facility in November 1949 with moderate 
cellulitis of the dorsum of his right hand and forearm of 
unknown cause.  He was treated conservatively with hot wet 
packs and penicillin as well as bed rest.  The infection was 
noted to subside rapidly.  

Service treatment records also show that the Veteran was 
admitted to a medical facility in August 1951 due to a 
lacerating wound on the back of his right hand and index 
finger.  The wound arose from the Veteran having smashed his 
hand while loading a trailer.  The right index finger was 
sutured and a sterile dressing was applied to the back of 
hand.  The Veteran was given a tetanus shot and penicillin 
and was put on light duty for one week.  

An October1951 service treatment record shows that the 
Veteran was treated for a strain, right "basil" joint of 
his index finger.  Treatment included massage with 
wintergreen liniment and "ASA tbls".

In November 1955, the RO granted service connection for scar, 
laceration, back of right hand and right index finger and 
assigned a noncompensable evaluation. 

In March 2004, the Veteran filed a claimed for an increased 
rating for his service-connected right hand and right index 
finger disability, asserting that the scar had worsened.

On VA examination in June 2004, the Veteran reported a 
throbbing pain in the right second metacarpophalangeal joint 
for quite a few years with loss of strength.  Regarding 
employment, the Veteran said he had worked for many years for 
a telephone company doing office work.  On examination there 
was mild numbness over the dorsum of the second 
metacarpophalangeal joint at the base of the forefinger.  
There was a mild scar in this area measuring 2 centimeters, 
which was well healed and moved freely without pain or 
weakness.  The numbness in the area was noted to be "quite 
subjective".  There was intact sensation over the entire 
finger.  The Veteran reported that he drops cups of coffee 
when picking the cups up with his right hand.  There was mild 
swelling of this joint.  There was also minimal thickening of 
the synovium and no effusion.  The second and third 
metacarpophalangeal joints flexed from 10 degrees to 60 
degrees.  There was mild weakness in both hands with mild 
intrinsic atrophy consistent with his age.  The fingertips 
all touched with good strength throughout.  No other joints 
were swollen or tender.  X-rays of the right wrist and hand 
showed no bony abnormalities, but were consistent with 
osteoarthritis.  

The examiner diagnosed the Veteran as status following injury 
to the dorsum of the right hand with current mild swelling of 
the second metacarpophalangeal joint and mild 10 degree loss 
of extension of the second and third metacarpophalangeal 
joints.  There was no apparent localized weakness of the 
fingers.  Both hands had mild intrinsic muscle atrophy 
consistent with his age.  This scar caused no disability.  
There was mild loss of endurance but no loss of coordination 
noted on examination of the right second and third fingers 
secondary to his service incurred injury in 1951.

In September 2004, the RO increased the Veteran's rating for 
residual laceration scar of the back of the right hand and 
right index finger to 10 percent, effective in March 2004.

During a VA examination in April 2005, the Veteran reported 
numbness involving the second and third metacarpal bone area 
and the index finger, but no loss of feeling.  He said that 
sometimes he loses sensation and dropped a coffee cup 
approximately two months earlier when he was holding it in 
his right hand.  He said that the same thing happened 7 or 8 
years earlier.  The scar was noted to have a lighter 
complexion and was nontender and nonadherent to the 
underlying tissue.  The Veteran reported that the scar felt 
numb, but he had no loss of feeling.  The right finger 
measured about 3 and 1/8 inches in diameter and the left 
index finger measured 2 and 1/4 inches in diameter.  The right 
hand grip was 4 over 5 compared to 5 over 5 in the left hand.  
There was a mild swelling of the right index finger compared 
to the left.  There was minimal thickening of the synovium 
and no effusion.  The second and third metacarpophalangeal 
joint flexed from 10 degrees to 50 degrees, with the other 
metacarpophalangeal joint on both hands flexed from 0 to 60 
degrees.  There was mild weakness on the right hand with mild 
intrinsic atrophy to both hands that was consistent with his 
age.  The fingertips all touched with good strength 
throughout.  No other joints were swollen or tender.  The 
examiner remarked that a June 2004 x-ray showed no bony 
abnormalities.  The examiner also remarked that the Veteran 
had been retired since 1991 and used to work as a management 
supervisor for a telephone company.  The Veteran was noted to 
be right hand dominant.  Findings revealed a 10-degree loss 
of extension of the second and third metacarpophalangeal 
joints and mild swelling of the second metacarpophalangeal 
joint.  There was no sensory deficit.  There was mild loss of 
endurance, but no loss of coordination of the right second 
and third fingers, secondary to service-connected injury of 
1981.  The examiner diagnosed the Veteran as status post 
injury to the dorsum of the right hand and right index 
finger.

In June 2005, the Veteran's representative requested that 
separate ratings be given for loss of use of the Veteran's 
right, dominant, hand and for the scar, neurological damage, 
arthritis and individual digits.

On VA examination in July 2006, the Veteran reported 
continued occasional right hand weakness and "a lot" of 
pain in the second metacarpophalangeal joint.  He said he 
dropped a coffee cup from his right hand approximately every 
other week.  He reported that he was presently retired and 
lived in a senior citizen community and did not do anything 
physical.  The examiner noted that the Veteran had had a 
cervical laminectomy eight years earlier due to two herniated 
discs.  On examination there was no numbness and the Veteran 
could feel touch over the right second metacarpophalangeal 
joint and the second finger.  There was a mild scar in the 
area that measured 2 cm in length.  It was well healed and 
moved feely without pain or associated weakness.  Sensation 
was intact over the finger.  Mild swelling was noted and 
thickening of the second metacarpophalangeal joint with no 
effusion.  Both the second and third metacarpophalangeal 
joints continued to flex from 10 degrees to 60 degrees with 
the other joints of both hands flexing from 0 to 90 degrees.  
The proximal interphalangeal joints of all his fingers flexed 
from 0 to 90 degrees.  The distal joints flexed from 0 to 90 
degrees.  The distal joints had mild to moderate local 
spurring, but there was no acute tenderness or swelling.  The 
right wrist had full extension of 70 degrees and flexion of 
70 degrees with 90 degrees of pronation and supination and 
full radial and ulnar deviation.  There was no swelling or 
tenderness over the right wrist.  There was a slightly 
positive Tinel's sign over the medial nerve on the volar 
right wrist, but the tingling did not go beyond the wrist 
itself and did not involve the fingers.  There was mild 
intrinsic muscle atrophy in both hands consistent with the 
Veteran's age.  The examiner relayed that an EMG in March 
2005 showed possible mild carpal tunnel syndrome involving 
the medial nerve.  He also relayed that April 2005 x-rays 
showed mild degenerative changes at the distal joints of all 
fingers consistent with an inflammatory type of 
osteoarthritis.  The examiner added that there was no loss of 
function and no swelling or local tenderness.  

In conclusion, the examiner diagnosed the Veteran as having 
status post injury to the dorsum of the right hand with 
current mild arthritis resulting in mild swelling of the 
second metacarpophalangeal joint and mild loss of 10 degrees 
of extension of the second and third metacarpophalangeal 
joints.  These joints were noted to flex to 60 degrees 
whereas the other fingers flexed to 90 degrees.  In addition, 
these two fingers lacked 3 cm of touching the palm.  The 
examiner said he found no significant weakness throughout 
other than mild intrinsic atrophy in the hands consistent 
with the Veteran's age.  He noted that the Veteran had a 
continued mild loss of endurance and mild loss of 
coordination and mild restriction of repetitive use of the 
right second finger at the metacarpophalangeal joint.  There 
was mild increase since his last examination in June 2004.  
There was no evidence of significant neurological problem due 
to any other causes.  The right hand involvement was strictly 
limited to the metacarpophalangeal joints of the second and 
third fingers.  No other abnormality was noted regarding the 
injury while on active duty.  The Veteran's hand grasp 
manipulations were mildly restricted because of the 
restriction of motion at the metacarpophalangeal joints.  The 
remaining hand function was markedly better than any 
amputation or prosthesis.  He opined that there was a mild 
increase in disability.

III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the particular 
disability is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2007); see 
also Lindeman v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5229, for limitation of motion of the index 
or long finger, assigns a 10 percent disability evaluation 
when there is limitation of motion with a gap of one inch 
(2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or, with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under other diagnostic codes.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995). 

Diagnostic Code (Code) 7801 provides ratings for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion.  Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.) are rated 10 percent disabling.  Scars in an area or 
areas exceeding 12 square inches (77 sq. cm.) are rated 20 
percent disabling. Scars in an area or areas exceeding 72 
square inches (465 sq. cm.) are rated 30 percent disabling.  
Scars in an area or areas exceeding 144 square inches (929 
sq. cm.) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars. Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.



Discussion

The Veteran is presently rated as 10 percent disabled under 
38 C.F.R. § 4.118, Code 7804 for a scar that is superficial 
and painful on examination.  The assignment of this rating 
was based on the Veteran's subjective complaints of pain and 
by resolving all reasonable doubt in his favor.  See 
38 C.F.R. § 4.3.  A higher rating under the criteria 
pertaining to scar disabilities (38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805) is not warranted based on the 
lack of any objective findings with respect to the scar.  In 
this respect, findings from VA examinations in June 2004, 
April 2005 and July 2006 show that the Veteran had a 2 cm 
scar over the dorsum of his right second metacarpophalangeal 
joint at the base of the forefinger that was nontender, 
nonadherent and did not cause limitation of motion.  The July 
2006 examiner noted that the scar moved freely without pain 
or associated weakness.  Moreover, the July 2006 VA examiner 
described the scar as "mild" and opined that it did not 
cause disability.

As noted in the facts above, the Veteran was found by the 
July 2006 VA examiner to have mild arthritis resulting in 
mild swelling of the second metacarpophalangeal joint.  
Turning to the pertinent limitation of motion code(s), see 38 
C.F.R. § 4.71a, Diagnostic Code 5003, Diagnostic Code 5229 
warrants consideration.  

Although the Veteran's demonstrated lack of extension of 10 
degrees of the second and third metacarpophalangeal joints at 
the June 2004, April 2005 and July 2006 VA examinations does 
not satisfy the criterion for a 10 percent rating under Code 
5229 requiring extension limited by more than 30 degrees, he 
does satisfy the alternative criterion for a 10 percent 
rating requiring a gap of one inch (2.5 cm) or more between 
the fingertip and the proximate transverse crease of the 
palm, with the finger (index or long) flexed to the extent 
possible.  This is based on a finding at the July 2006 VA 
examination that the Veteran lacked 3 cm of touching his palm 
with his second and third fingers.  However, application of 
38 C.F.R. §§ 4.40 and 4.45 regarding additional functional 
loss due to factors such as pain does not provide a basis for 
a higher rating under Code 5229 because this is the maximum 
rating predicated on limitation of motion of individual 
digits.  See DeLuca, 8 Vet. App. at 204- 07; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997). 

The question thus becomes whether the Veteran is entitled to 
a separate rating under Code 5229 for limitation of motion of 
the right index and middle fingers or whether this is 
considered an alternative rating to the rating under Code 
7804 for a superficial and painful scar.  Although 
manifestations of a scar such as pain are generally 
considered separate and distinct from limitation of motion to 
include painful motion (see Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping)), 
the objective findings with respect to the Veteran's scar has 
been shown by the above-noted examinations to be negative.  
Rather, he was assigned the 10 percent rating based on his 
subjective complaints of pain.   

In addition to subjective complaints of pain, the Veteran has 
also repeatedly complained of numbness of the scar.  In view 
of this and by resolving all reasonable doubt in his favor, 
the Board finds that separate ratings are warranted for both 
his scar manifestations by analogy to Code 7804 and 
limitation of motion under Code 5229.  See 38 C.F.R. § 4.3.  
Also, as the level of impairment associated with these 
residuals has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the 10 percent ratings, the application of 
staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, neither the July 2006 VA examiner nor any of the 
other clinical evidence on file demonstrates that the 
Veteran's right hand and index finger disability is 
productive of neurological abnormalities (other than 
subjective complaints of scar numbness) warranting a rating 
under the pertinent diagnostic code for diseases of the 
peripheral nerves.  In this regard, the VA examiner in July 
2006 found no significant weakness throughout other than mild 
intrinsic atrophy in the hands which he said was consistent 
with the Veteran's age.  He noted that there was no evidence 
of any significant neurological problem due to any other 
causes.  Accordingly, the Board finds that a compensable 
rating is not warranted under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8512.  In addition, as there is no evidence of 
ankylosis of the right index or middle fingers, either 
favorable or unfavorable, a rating under Code 5225 is not for 
application.  38 C.F.R. § 4.71a.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)


ORDER

A rating greater than 10 percent for residual scar, right 
index finger and hand, is denied.

A separate rating, of 10 percent, for limitation of motion of 
the right index and middle fingers is granted; subject to the 
law and regulations governing the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


